Citation Nr: 0703124	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  01-02 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for multiple joint 
arthritis.

2.  Entitlement to service connection for a prostate 
disability, claimed on a direct basis and as secondary to 
Agent Orange exposure.

3.  Entitlement to an initial increased disability evaluation 
for right hip bursitis, residual of a shrapnel wound, 
currently assigned a 10 percent evaluation.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970, and from June 1976 to June 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In June 2001, the veteran testified before a hearing officer 
sitting at the RO.  A transcript of the hearing is associated 
with the claims folder and has been reviewed.

In a December 2002 rating decision the St. Petersburg RO 
granted entitlement to a separate 10 percent disability 
evaluation for a tender right hip scar, as a residual of a 
shrapnel wound.  As the veteran has expressed no disagreement 
with the compensation level assigned for this specific 
disability, the Board finds no further action is required.  
Therefore, the issues listed on the title page are the only 
matters appropriately developed for appellate review.

In October 2004, the Board remanded the case for further 
development.

In a January 2006 rating decision, the RO granted service 
connection for bilateral plantar fasciitis, and assigned 10 
percent evaluation for each foot, effective August 1, 2002.  
Because the veteran was awarded a complete grant of the 
benefit sought with respect to that matter, it is not 
currently on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).




FINDINGS OF FACT

1.  Patellofemoral arthritis of the right knee, is not shown 
to have been present during the veteran's military service or 
until many years thereafter, and is not shown to be related 
to any incident of such service.  There is no medical 
evidence of arthritis in any other joint.  

2.  The veteran served in the Republic of Vietnam; he did not 
exhibit prostate disability in service.

3.  There is no objective evidence linking the veteran's 
chronic prostatitis to service or to in-service Agent Orange 
exposure.  

4.  The veteran's service-connected right hip disability, a 
residual of a gunshot wound, is manifested by trochanteric 
bursitis, with some evidence of fatigability upon repeated 
motion.  On December 2005 VA examination, forward flexion of 
the right hip was to 90 degrees, external rotation was to 30 
degrees, and abduction was to 20 degrees.  

5.  The veteran has not submitted evidence tending to show 
that his service-connected right hip bursitis requires 
frequent hospitalization, is unusual, or causes marked 
interference with employment.


CONCLUSIONS OF LAW

1.  Multiple joint arthritis, to include patellofemoral 
arthritis of the right knee, was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1154, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2006).

2.  A prostate disability was not incurred or aggravated 
during active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§1110, 1113, 1116, 1131, 1154, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2006).

3.  The criteria for a disability evaluation in excess of 10 
percent for right hip bursitis, residual of a shrapnel wound, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5015, 5250, 5252, 
5253, 5254, 5255 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in August 2002, September 2003, November 
2004, and November 2005 letters.  Collectively, these letters 
informed the veteran to send any pertinent evidence in his 
possession, informed him of the evidence required to 
substantiate the claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains service medical 
records, a decision review officer hearing transcript, lay 
statements, medical evidence from VA Medical Center in 
Birmingham, Daytona, and Gainesville, as well as private 
medical evidence from Dr. Rosen, Dr. Vanore, Dr. Verma, Dr. 
Wheeler, and Jacksonville Hospital.  All obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and neither 
he nor his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to his 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In light of the Board's denial of the veteran's service 
connection and increased rating claims, no additional 
disability ratings or effective dates will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  For the above reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2006) (harmless error).




Legal Criteria - Service Connection 

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).  If a condition 
noted during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2006).

When a chronic disease, such as arthritis, becomes manifest 
to a degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service personnel records indicate that the veteran engaged 
in combat while serving in the Republic of South Vietnam in 
1969.  Pursuant to 38 U.S.C.A. § 1154(b), combat veterans may 
establish service incurrence of a disease or injury through 
satisfactory lay or other evidence which is consistent with 
the circumstances, conditions or hardships of service, even 
in the absence of official record of such incurrence.  See 38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.304(d) (2006).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Service Connection Claim for Arthritis of Multiple Joints

In this case, the veteran contends he has multiple joint 
arthritis and relates such disability to service.  In his 
February 2001 substantive appeal, he reported experiencing 
frequent episodes of pain to the feet, and knees subsequent 
to a helicopter crash during service in Vietnam.  According 
to an internal development memorandum dated in November 2005, 
it was confirmed that a medivac helicopter was shot down in 
June 1969 in Cameron Falls.  

Medical evidence confirms a current diagnosis of early right 
knee patellofemoral arthritis, thereby satisfying the first 
element of the veteran's service connection claim.  

Service medical records dated in February 1968 show that the 
veteran received treatment for sore knees days after being 
involved in a motorcycle accident.  In March 1977, the 
veteran was treated for right knee chondromalacia; x-rays 
were normal.  Notwithstanding such treatment, the veteran's 
right knee problems appear to have been acute and transitory, 
resolving with treatment, as separation examination report 
dated in May 1978 shows no complaints, treatment, and/or 
diagnosis pertinent to the knees, painful joints, or 
arthritis.  

There is no objective evidence of arthritis within the first 
post-service year.  The earliest indication that the veteran 
had problems with arthritis is a private letter dated in 
December 1999.  According to such letter, Dr. Rosen, the 
veteran's private physician, noted that the veteran suffered 
from stiffness in his joints due to arthritis.  Early 
patellofemoral arthritis of the right knee was not diagnosed 
until 2005, decades after service. 

Furthermore, the objective medical evidence of record fails 
to show that the veteran's current right knee patellofemoral 
arthritis is related to his military service.  In this 
regard, the December 2005 VA examiner concluded, after a 
review of the claims folder and examination of the veteran, 
that the veteran's current patellofemoral arthritis is not 
related to his military service.  The examiner explained that 
the veteran's early patellofemoral arthritis is not 
disproportionate for his age, and also noted the absence of a 
significant history of an injury pattern while in service.  

The objective evidence of record fails to show that the 
veteran has arthritis in any other joint.  In this regard, x-
rays of the hands, elbows, and spine taken in conjunction 
with October 2000 VA examinations were all normal.  On 
December 2005 VA examination of the joints, the examiner 
diagnosed patellofemoral arthritis of the right knee only, 
and specifically noted the absence of arthritis in any other 
joint in the lower extremities.

The record does contain a March 2002 diagnosis of psoriatic 
arthritis, the Board finds that a preponderance of the 
evidence is against a finding that the veteran currently has 
such disability, as a January 2003 VA treatment record notes 
the absence of psoriatic arthritis.  

The Board acknowledges the October 2000 diagnosis of 
arthralgia of the feet.  Arthralgia is defined as pain in a 
joint.  See Dorland's Illustrated Medical Dictionary 147 
(27th ed. 1985); Lichtenfels v. Derwinski 1 Vet. App. 484 at 
488 (1991).  Pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez- Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom.  Sanchez- Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  Thus, while the veteran, during service, 
complained of tendonitis in the right foot (April 1968), and 
of painful toes (September 1969), the medical evidence fails 
to show that he currently has a chronic disability of the 
feet or toes to account for his complaints of pain.  Absent a 
finding of current foot/toe arthritis that can be related to 
service, there is no basis to grant service connection.

Although the veteran contends that he has multiple joint 
arthritis that is related to service, his opinion as to 
medical matters is without probative value because he, as a 
layperson, is not competent to establish a medical diagnosis 
or draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In sum, while the veteran currently has right knee 
patellofemoral arthritis, such disability has not been linked 
to his military service, but rather to the normal aging 
process.  As the preponderance of the evidence is against the 
service connection claim for multiple joint arthritis, it 
must be denied.

Finally, the Board has taken into consideration section 
1154(b).  The Federal Circuit has held that, while § 1154(b) 
does not create a statutory presumption that a combat 
veteran's alleged disease or injury is service-connected, it 
does considerably lighten the burden on the veteran who seeks 
benefits for an allegedly service-connected disease or injury 
and who alleges that the disease or injury was incurred in, 
or aggravated by, combat service.  Collette v. Brown, 82 F.3d 
389, 392 (1996) (citations omitted).  In addressing section 
1154(b), the Court explained that the provision of this 
section "does not provide a substitute for medical nexus 
evidence, but rather serve only to reduce the evidentiary 
burden for combat veterans with respect to . . . the 
submission of evidence of incurrence or aggravation of an 
injury or disease in service."  Kessel v. West, 13 Vet. 
App. 9 (1999) (en banc) (citations omitted) (overruling Arms 
v. West, 12 Vet. App. 188 (1999), to the extent that the 
decision might be read as establishing by holding or implying 
in dicta that once a combat veteran has established 'service 
connection' under 1154(b), his claim may only be denied if 
the evidence to the contrary rises to the level of "clear 
and convincing" evidence).  Therefore, in this case, mere 
acceptance of testimony as to the incurrence of in-service 
knee trauma does not establish service connection.  Since 
there is no competent evidence of record relating current 
knee disability to service and does point to post service 
causation, the preponderance of the evidence is against the 
claim.  
Service Connection for a Prostate Disability

The veteran asserts that he is entitled to service connection 
for a prostate disability.  He states that his prostate 
disability was either manifest during service when he 
experienced symptoms such as fever, low backache, and 
vomiting (see veteran's June 2000 statement and June 2001 
hearing transcript), or was incurred as a result of Agent 
Orange exposure.

On review of the evidence of record, the Board finds that 
service connection for prostate disability is not warranted 
on a direct basis.  While the medical evidence of record 
confirms a current diagnosis of chronic prostatitis, service 
medical records fail to show a diagnosis, complaint, or 
treatment pertinent to the prostate, and the objective 
evidence also fails to establish a nexus between the 
veteran's current prostatitis and his military service.  

With regard to the veteran's specific contention that his 
prostatitis is related to in-service symptoms such as fever, 
low backache, etc., the Board acknowledges that during 
service, he was treated for similar symptoms, particularly in 
1968 and 1969.  Nevertheless, those symptoms were not 
attributed to prostatitis, but rather to a cold or flu.  
There is no objective evidence linking the veteran's 
prostatitis to in-service flu syndrome.  Based on the above-
discussion, the Board concludes that service connection for 
prostatitis on a direct basis is not warranted.

As noted, the veteran alternatively contends that his current 
prostatitis is a result of in-service Agent Orange exposure.  
A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  In this case, the fact that the veteran had Vietnam 
service is undisputed, therefore he is afforded the 
presumption of Agent Orange exposure while serving in 
Vietnam.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, diabetes mellitus and soft- 
tissue sarcomas.  38 C.F.R. § 3.309(e).  

On review of all evidence of record, the Board finds that 
service connection for prostatitis is not warranted on a 
presumptive basis, as secondary to Agent Orange exposure, 
because prostatitis is not recognized by the Secretary as 
warranting a presumption of service connection.  38 C.F.R. 
§ 3.309(e).  The Secretary of the Department of Veterans 
Affairs has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for other disabilities.  The National Academy of Sciences, 
after reviewing pertinent studies, did not feel that the 
evidence warranted altering its prior determination that 
there was inadequate or insufficient evidence of an 
association between exposure to herbicide agents and the 
subsequent development of any other disabilities.  See 
Notice, 67 Fed. Reg. 42600 (2002).  

The Board acknowledges that prostate cancer is a disability 
warranting presumptive service connection based on Agent 
Orange exposure, however the medical evidence of record fails 
to show that the veteran has ever been diagnosed with 
prostate cancer.  
In denying the veteran's claim, the Board also notes that the 
objective evidence of record fails to otherwise link the 
veteran's prostatitis to Agent Orange exposure.  The examiner 
of a January 2003 Agent Orange examination and the examiner 
of a December 2005 VA general medical examination 
specifically indicated that the veteran's prostatitis is not 
related to Agent Orange exposure.  The Board acknowledges the 
veteran's contentions, as noted in his substantive appeal, to 
the effect that he was sprayed on many occasions with Agent 
Orange during service, and that Agent Orange settled in his 
food and drinking water.  Notwithstanding, the only evidence 
supporting the Agent Orange claim is the veteran's 
contentions.  As noted above, he, as a layperson, is not 
competent to establish a medical diagnosis or draw medical 
conclusions.  See Grottveit, Espiritu, supra. 

In sum, the objective evidence shows that prostatitis was not 
manifested during service, or for many years thereafter, and 
there is no medical evidence linking the veteran's 
prostatitis to service, to include Agent Orange exposure 
therein.  The preponderance of the evidence is against the 
veteran's service connection claim for prostatitis, and the 
reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2006).


Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2006).  Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2006).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2006), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" ratings 
for separate periods of time, based on the facts found, must 
be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).

In a November 2000 rating decision, the RO granted service 
connection for shrapnel wound to the right hip, and assigned 
a noncompensable evaluation, effective January 13, 2000, 
pursuant to Diagnostic Codes 7805-5015.  In a June 2001 
hearing officer's decision, the evaluation was increased to 
10 percent, effective January 13, 2000.

Under Diagnostic Code 5015, the veteran's right hip 
disability has been evaluated as analogous to benign new 
growths of the bones.  Benign new growths of the bones are to 
be rated as degenerative arthritis based on limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5015 (2006).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis or osteoarthritis, when established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (Diagnostic Code 5200, etc.).  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application, 
nonetheless, for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Limitation of motion of the hip and thigh is rated under 
Diagnostic Codes 5251, 5252, and 5253.  Under Diagnostic Code 
5251, a 10 percent evaluation is warranted when extension of 
the thigh is limited to 5 degrees.  

Under Diagnostic Code 5252, a 40 percent evaluation is 
warranted if flexion of the thigh is limited to 10 degrees; 
30 percent, if limited to 20 degrees; 20 percent, if limited 
to 30 degrees; and 10 percent, if limited to 45 degrees.  

Under Diagnostic Code 5253, a 20 percent disability 
evaluation is warranted for limitation of abduction, where 
motion is lost beyond 10 degrees.  38 C.F.R. § 4.71a.  

Normal range of motion in the hip consists of flexion to 125 
degrees and abduction to 45 degrees.  See 38 C.F.R. § 4.71, 
Plate II (2006).  

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
also provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2006).

On review, the Board finds that an evaluation in excess of 10 
percent is not warranted for service-connected right hip 
bursitis.  On VA joints examinations conducted in September 
2002, March 2004, and December 2005, forward flexion of the 
right hip was to 90 degrees.  As flexion is not limited to 30 
degrees, a higher evaluation for right hip bursitis is not 
warranted under Diagnostic Code 5252.

A higher evaluation is not warranted for service-connected 
right hip bursitis pursuant to Diagnostic Code 5253, as 
abduction is not lost beyond 10 degrees.  On December 2005 VA 
examination, abduction of the right hip was to 20 degrees.  

The Board has also considered whether a higher evaluation is 
warranted on the basis of functional loss due to pain, 
weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  In this regard, the Board notes the March 2002 VA 
examiner stated that the veteran's right hip disability would 
give him difficulty with standing for protracted periods of 
time or with walking long distances.  On March 2004 VA joints 
examination, there was objective evidence of pain to 
palpation over the lateral aspect of the greater trochanter 
and at the region and insertion of gluteus medius muscle.  On 
December 2005 VA examination, the examiner noted no 
significant pain on passive range of right hip motion.  It is 
also noted that the veteran was placed on a level treadmill 
and asked to walk during his March 2004 and December 2005 VA 
examinations.  After approximately one minute, testing was 
discontinued because the veteran developed an antalgic gait.  
Re-examination of the right hip did not demonstrate any 
further loss of range of motion or increase in swelling, but 
there was evidence of fatigability.  Notwithstanding, the 
Board notes that the currently assigned 10 percent evaluation 
is greater than the objective evidence of limitation of 
motion warrants.  Accordingly, in terms of functional 
limitations attributable to the veteran's right hip bursitis, 
the Board does not find adequate pathology or symptoms that 
would warrant an evaluation in excess of 10 percent.  See 
DeLuca, supra.

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's right hip bursitis.  However, 
because the evidence shows that the veteran does not have 
ankylosis of the hip, a flail hip joint, impairment of the 
femur involving malunion of the femur, or fracture of the 
femur with nonunion, an evaluation in excess of 10 percent 
under Diagnostic Codes 5250, 5254, or 5255 is not warranted.

As the preponderance of the evidence is against the veteran's 
increased rating claim for right hip bursitis, the benefit-
of- the-doubt doctrine does not apply; therefore, such claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App 49 (1990).
Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

Here, the evidence does not suggest that this case presents 
an exceptional or unusual disability picture such that the 
veteran is unable to secure and follow substantially gainful 
employment due to service-connected right hip bursitis or 
otherwise render a schedular rating impractical.  There is 
also no indication that his right hip bursitis has produced 
marked interference with employment nor does the evidence 
show that the veteran is frequently hospitalized for his 
service-connected right hip bursitis.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action.  VAOPGCPREC 6-96 (1996).


ORDER

Entitlement to service connection for multiple joint 
arthritis, to include right knee patellofemoral arthritis, is 
denied.

Entitlement to service connection for a prostate disability, 
claimed on a direct basis and as secondary to Agent Orange 
exposure, is denied.

Entitlement to a disability evaluation in excess of 10 
percent for right hip bursitis, residual of a shrapnel wound, 
is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


